BORAH, District Judge.
This 'case, like that of Standard Oil Company of Louisiana v. Gaston L. Porterie, Attorney General of the State of Louisiana (D. C.) 12 F. Supp. 100, this date decided, challenges the constitutionality of Act No. 19 of the Third Extra Session of the Louisiana Legislature (1934), and seeks to permanently enjoin the Attorney General of the State of Louisiana and those over whom he has authority and control from enforcing the provisions of said act. The facts and the issues in both cases are the same, and it would serve no useful purpose to repeat here what already appears in the opinion on file.
For the reasons therein stated, the plaintiff is entitled to the relief herein prayed for, and a decree may be prepared and presented in conformity herewith.